CAMPBELL, Judge.
The record discloses that a warrant was issued in the District Court of Cumberland County charging the defendant with the unlawful operation of a motor vehicle upon the public highways of the State on 12 June 1971, while his operator’s license was in a state of suspension; this being a second offense of this type as he had been convicted previously of a similar offense on 2 June, 1971.
*173The disposition of this case in the District Court is not shown by the record, and it does not appear how this case reached the Superior Court from which court this purported appeal was taken.
In the absence of any showing that the case was properly docketed in the Superior Court and therefore properly appealed to this Court, the appeal is dismissed.
Nevertheless, we have examined the purported appeal and assignments of error and find them without merit. For the most part all errors are assigned to the admission of evidence. There were no objections made to such evidence and in the absence of an objection at the time the evidence was offered a new trial will not be awarded even though the evidence be incompetent. State v. Ball, 277 N.C. 714, 178 S.E. 2d 377 (1970).
The record reveals that the defendant, if properly in the Superior Court, had a fair trial, free of any prejudicial error.
Appeal dismissed.
Judges Britt and Graham concur.